    Case: 1:20-cv-06677 Document #: 64 Filed: 01/12/21 Page 1 of 2 PageID #:3561



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION
KTM AG                                       )
                                             ) Case No. 20-cv-6677
            Plaintiff,                       )
                                             )
                                             )  Judge Martha M. Pacold
v.                                           )
                                             )
THE INDIVIDUALS, CORPORATIONS,               )
LIMITED LIABILITY COMPANIES,                 )
PARTNERSHIPS AND UNINCORPORATED              )
ASSOCIATIONS IDENTIFIED                      )
ON SCHEDULE A HERETO,                        )
                                             )
            Defendants.                      )

                      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

        Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff KTM AG, hereby
dismisses with prejudice all causes of action in the complaint against the following Defendants identified
in Schedule A. Each party shall bear its own attorney’s fees and costs.
        No.     Defendant
        20      motorpartsvalue
        23      motorsmarket_sfc
        24      motortradeonline
        64      paska2016

        The respective Defendants have not filed an answer to the complaint or a motion for summary
judgment in this matter. Therefore, it is respectfully submitted that dismissal under Rule 41(a)(1) is
appropriate.
                                          Respectfully submitted,
Dated: January 12, 2021                  By:     s/Michael A. Hierl             _
                                                 Michael A. Hierl (Bar No. 3128021)
                                                 William B. Kalbac (Bar No. 6301771)
                                                 Hughes Socol Piers Resnick & Dym, Ltd.
                                                 Three First National Plaza
                                                 70 W. Madison Street, Suite 4000
                                                 Chicago, Illinois 60602
                                                 (312) 580-0100 Telephone
                                                 mhierl@hsplegal.com

                                                 Attorneys for Plaintiffs
                                                 KTM AG
    Case: 1:20-cv-06677 Document #: 64 Filed: 01/12/21 Page 2 of 2 PageID #:3562




                                    CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a true and correct copy of the foregoing Notice of
Voluntary Dismissal was filed electronically with the Clerk of the Court and served on all counsel of
record and interested parties via the CM/ECF system on January 12, 2021.



                                                          s/Michael A. Hierl
